Citation Nr: 0841560	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  02-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty with the U.S. Army from October 1969 to June 
1972, including service in Vietnam from July 1971 to June 
1972.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The appellant requested a Travel Board 
hearing in an April 2002 VA Form 9.  She withdrew the hearing 
request in a letter dated in July 2002.  In July 2003, the 
Board referred the case to the Veterans Health Administration 
(VHA) for an advisory medical opinion.  In September 2004, 
the Board referred the case to an Independent Medical 
Examiner (IME) for further clarification of the medical 
issues.  In August 2005, the Board remanded the case to 
obtain tissue biopsies.  In June 2008, the Board referred the 
case to the Armed Forces Institute of Pathology (AFIP) to 
obtain an advisory medical opinion.


FINDINGS OF FACT

1. The veteran served in Vietnam.

2. The veteran died in March 2001; the immediate cause of his 
death was metastatic cholangiocarcinoma; no contributing 
causes were listed on his death certificate.  

3. Cholangiocarcinoma was not manifested in service or in the 
first postservice year; it is not shown to have been related 
to the veteran's service, to include to herbicide exposure 
therein.

4. The veteran's service-connected disabilities of post-
traumatic stress disorder (PTSD) and hearing loss are not 
shown to have contributed to cause his death. 

CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.

The appellant did not receive notice that substantially 
complied with the requirements of Hupp.  While this notice 
error is presumed prejudicial, the Board finds that it did 
not affect the essential fairness of the adjudication because 
a reasonable person could be expected to understand from the 
notice given what was needed and the appellant had actual 
knowledge of some elements of Hupp notice requirements.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding that the 
appellant's actions had demonstrated that he had actual 
knowledge of what was necessary to substantiate his claim).

June 2001 and August 2006 letters explained the evidence VA 
was responsible for providing and the evidence she was 
responsible for providing.  An August 2006 letter provided 
her with notice of effective date criteria, in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  The June 2001 letter informed the appellant that she 
needed to submit evidence showing that the veteran's death 
was related to his service-connected disabilities.  The March 
2002 statement of the case (SOC) informed the appellant that 
the veteran had been service-connected for PTSD and hearing 
loss.  The March 2002 SOC and a May 2002 supplemental SOC 
(SSOC) provided her with the provisions of 38 C.F.R. § 3.312, 
explaining the situations when the cause of a veteran's death 
will be service-connected.  Statements submitted by the 
appellant throughout this appeal that the veteran's exposure 
to herbicides in Vietnam caused him to develop his death 
causing condition show that the appellant had actual 
knowledge of what was necessary to prove that the veteran's 
death was related to a condition not yet service-connected.  
Hence, the record shows that the appellant has been provided 
with notice from which a reasonable person could be expected 
to understand what was needed to substantiate a claim of 
service connection for cause of the veteran's death and that 
she had actual knowledge of what was needed to prove her 
claim.  Notably, a November 2007 SSOC subsequently 
readjudicated the claim after further evidence was received.  

All pertinent and available records have been secured.  The 
appellant has not identified any evidence that remains 
outstanding.  VA has obtained advisory medical opinions from 
a VHA specialist, an IME, and AFIP specialists.  The Board 
notes that the September 2008 AFIP opinion indicated that it 
could not discuss the epidemiology related to the veteran's 
age and his cholangiocarcinoma and that a VA epidemiologist 
who authored an article reviewed and referenced by the AFIP 
specialist may be able to comment on the epidemiology of 
cholangiocarcinoma.  The Board finds that such a referral is 
not necessary as evidence regarding the age the veteran 
incurred cholangiocarcinoma would not provide a positive 
association between the veteran's death causing 
cholangiocarcinoma and herbicide exposure.  Hence, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served 90 days or more of continuous, active military service 
during a period of war and malignant tumors become manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era (from January 9, 1962 to May 7, 1975), has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], then that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Non-Hodgkin's 
lymphoma; Hodgkin's disease; acute and subacute peripheral 
neuropathy; chronic lymphocytic leukemia (CLL); multiple 
myeloma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's death certificate lists the immediate cause of 
his death as metastatic cholangiocarcinoma.  No contributory 
causes of death were listed.  

March 2001 tissue examination results from the umbilicus show 
pathologic diagnoses of metastatic adenocarcinoma with the 
tumor extending to the deep and peripheral biopsy edges; 
results from a needle biopsy of the liver reveal 
adenocarcinoma, moderately differentiated, consistent with 
cholangiocarcinoma.  

An April 2002 letter from the veteran's treating physician, 
Dr. A. B. G., indicates that the veteran died from moderately 
differentiated adenocarcinoma consistent with 
cholangiocarcinoma, and that it was more likely than not that 
his cancer originated in the bile duct system or the gall 
bladder itself.  
Private medical records preceding the veteran's death reflect 
that he died within a few weeks of symptoms and diagnosis.  
These records show the veteran had a history of smoking 60 
packs of cigarettes a year and occasional marijuana use.

The record does not contain any evidence that the 
cholangiocarcinoma that was the immediate cause of the 
veteran's death was manifested in service or in his first 
postservice year; in fact, the cancer was diagnosed in 2001, 
about 29 years after his discharge from service.  
Consequently, service connection for the cause of the 
veteran's death on the basis that the disease that was the 
primary cause of death became manifest in service (or on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

No contributory causes of death have been identified and the 
veteran's service-connected disabilities of PTSD and hearing 
loss were not progressive or debilitating (they did not 
affect a vital organ).  See 38 C.F.R. § 3.312(c)(4).  Hence, 
there is nothing in the record to suggest that either of the 
veteran's service-connected disabilities may have contributed 
materially to cause his death.

The evidence shows the veteran served in Vietnam from July 
1971 to June 1972; hence, it is presumed (and is not in 
dispute) that he was exposed to herbicides in service.  
However, the veteran's death causing disability of metastatic 
cholangiocarcinoma is not enumerated among the diseases the 
Secretary has determined are related to herbicide exposure.  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.  The appellant may still establish 
service connection for the veteran's cause of death due to 
metastatic cholangiocarcinoma by competent and probative 
evidence showing that such disease is somehow related to 
service (including to Agent Orange exposure therein).  See 
Combee, 34 F.3d at 1042. 

The record includes both medical evidence that tends to 
support the appellant's claim that the veteran's death 
causing condition is related to herbicide exposure and 
medical evidence that is against her claim.  Evidence tending 
to support her claim includes a May 2002 letter from the 
veteran's treating physician, Dr. A. B. G.  Evidence against 
her claim includes a July 2003 VHA opinion and a September 
2008 AFIP opinion.  When evaluating these opinions, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that it obtained opinions from an oncologist 
IME in February and March 2005.  However, the oncologist 
stated that the case was very difficult and that he did not 
feel comfortable defining whether it was more likely or 
likely not that the veteran's exposure to herbicides was 
associated with the patient's cholangiocarcinoma.  The 
probative value of this letter will not be discussed further 
as it did not provide an opinion and is not positive or 
negative evidence regarding the appellant's claim.

A May 2002 letter from Dr. A. B. G. notes the veteran served 
in Vietnam.  He reported that the veteran's mother had a 
history of breast cancer and that he had no prior history of 
any illnesses with a known predisposition for 
cholangiocarcinoma.  The disease is uncommon and usually 
found in elderly patients over 65 years of age and peaks when 
patients are in their 80s.  Dr. A. B. G. stated that 
"[t]here is a known association of gallbladder and 
cholangiocarcinoma malignancy with environmental agents, as 
referenced in several texts including DEVITA CANCER PRINCIPLES & 
PRACTICE OF ONCOLOGY, Sixth Edition, Page 1178 and following."  
He concluded by stating: "On the basis of the foregoing it 
appears that his military service in Southeast Asia is more 
likely than not to have been causally related to his 
subsequent development of this uncommon type of cancer at an 
unusually early age, and thus to his death, which occurred 
from this disease shortly after diagnosis." 
        
In a July 2003 letter, Dr. S. M., M.P.H., the VHA Chief 
Public Health and Environmental Hazards Officer, stated that 
VA gives a lot of weight to findings in the Institute of 
Medicine's (IOM) VETERANS AND AGENT ORANGE UPDATE and that the 
most recent 2002 report had concluded that there was 
inadequate and insufficient evidence of an association 
between exposure to herbicides and hepatobiliary cancer.  She 
noted that the IOM's ongoing two year assessment of the 
health effects of dioxin and herbicides used during Vietnam 
involves an exhaustive and thorough review of all relevant 
scientific and medical literature on the subject.  Therefore, 
she could not state that it was at least as likely as not 
that the veteran's cholangiocarcinoma was etiologically 
related to his Agent Orange exposure.  She noted the DeVita 
textbook findings and a textbook by Bast et al., HOLLAND-FREI 
CANCER MEDICINE, 5th Edition, page 1422 that cites dioxin as a 
factor associated with an increased risk of development of 
cholangiocarcinoma and indicated that VA would ask the 
Institute of Medicine to consider these texts in its next 
Agent Orange review.

In September 2008, two specialists from the AFIP's Department 
of Environmental and Infectious Disease Sciences (EIDS) 
collaborated with the Department of Hepatic and 
Gastrointestinal Pathology and reviewed liver and skin biopsy 
tissue slides; the conclusion was that they showed poorly 
differentiated adenocarcinoma.  They commented that since 
"clinically the biggest mass was in the liver, it is quite 
likely that it was a primary intrahepatic 
cholangiocarcinoma."  They further noted that there was "no 
way to distinguish cholangiocarcinoma from metastatic 
adenocarcinoma with certainty on morphologic grounds alone."  

The EIDS specialists explained that the average age of 
presentation of cholangiocarcinoma worldwide is 50, and in 
western nations is often found in patients 65 years or older.  
A slight male predominance has been reported.  The strongest 
risk factor associations were noted to be primary sclerosing 
cholangitis, infestation with the liver fluke Opisthorchis 
viverrini, choledochal cysts, hepatolithiasis, thorotrast 
infusion and cirrhosis.  Other weaker associated risk factors 
were infection with the liver fluke Clonorchis sinensis, 
excess alcohol consumption, tobacco use, chronic viral 
hepatitis without cirrhosis, and surgical biliary-enteric 
bypass procedures.  The specialists referenced Dr. A. B. G.'s 
May 2002 notation that the veteran did not have a history of 
conditions associated with a predisposition for the 
development of cholangiocarcinoma.  They stated that the only 
documented risk factors in the claims file were a long term 
history of tobacco smoking, about 60 packs a year, and that 
the veteran was male.  The specialists provided the following 
opinion:

We believe that the history of lack of known risk 
factors for the development of cholangiocarcinoma 
is not compelling evidence in support of claiming 
an association between exposure to herbicides and 
the development of cholangiocarcinoma, because 
such a history is only reported in a minority of 
cases.  One recent review contains the statement 
that "Approximately 90% of patients diagnosed 
with cholangiocarcinoma do not have a recognized 
risk factor for the malignancy."

It was noted that the veteran's age was younger than most 
people diagnosed with the disease in western countries, but 
that the specialists were unable to comment on whether this 
was part of the normal age distribution for 
cholangiocarcinoma or if it was an extraordinary event.  The 
specialists discussed the DeVita and Bast textbook references 
regarding a relationship between dioxin and 
cholangiocarcinoma.  They noted that the IOM's VETERANS AND 
AGENT ORANGE: UPDATE 2006 included cholangiocarcinoma as a 
hepatobiliary cancer and that the IOM had concluded that 
"there is inadequate or insufficient evidence to determine 
whether there is an association between exposure to the 
compounds of interest and hepatobiliary cancer."  Id. at 
318.  The specialists stated that the textbook references did 
not cite to any supporting literature, while the IOM study is 
based on review of published epidemiological studies relevant 
to the issue; they thus concluded that they had "no basis on 
which to disagree with the [IOM's] conclusion."  They also 
noted that "the most recent review of mortality statistics 
for the population exposed to dioxin in Seveso, Italy in 1976 
does not report excess mortality for cancers of the liver or 
biliary tract in the exposed population."  

Their search of AFIP's Agent Orange database revealed only 
one case of cholangiocarcinoma in a Vietnam veteran.  An AFIP 
study comparing histopathological diagnoses between veterans 
during the Vietnam era who had been deployed to Vietnam and 
those who had not been deployed revealed no cases of 
cholangiocarcinoma in either group.  The specialists noted 
that these numbers were not sufficient to add any meaningful 
comment.  

The specialists provided the following summarizing 
conclusion:

[C]holangiocarcinoma is a relatively rare tumor, 
which in most cases is diagnosed in patients 
without a history of recognized risk factors.  
The veteran was diagnosed at a young age for 
cholangiocarcinoma arising in a western country, 
but we cannot comment on the epidemiological 
significance of this finding.  Other than the 
literature reviewed by the [IOM]. . . primary 
evidence supporting an association between dioxin 
exposure and cholangiocarcinoma has not been 
presented.  We therefore have no basis on which 
to disagree at this time with the [IOM's] 2006 
conclusion.

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the September 2008 AFIP opinion 
reflects a full review of all medical evidence of record, 
including Dr. A. B. G.'s contrary opinion, reveals a complete 
familiarity with the veteran's medical history, is based on 
thorough review of pertinent medical literature, and is 
supported by detailed findings and rationale.  Specifically, 
the Board notes that the AFIP specialists reviewed the 
textbook references cited by Dr. A. B. G. and the VHA 
specialist and found that they were not associated with any 
identified study or report.  They also discussed the 
veteran's lack of risk factors (other than the weakly 
associated risks of smoking and being male) and noted that 
"in most cases" cholangiocarcinoma is found in patients 
"without a history of recognized risk factors."  Their 
review of all pertinent medical literature did not reveal any 
positive evidence indicating an association between 
herbicides and cholangiocarcinoma; hence, they did not have a 
basis to conclude that the veteran's death causing 
cholangiocarcinoma was related to herbicide exposure.  

In contrast, Dr. A. B. G.'s opinion did not discuss whether 
he was aware that smoking and being male were risk factors 
for the disease and it does not appear that he considered 
these factors in formulating his opinion.  More importantly, 
he did not discuss the fact that a high number of patients 
diagnosed with cholangiocarcinoma have no recognized risk 
factors.  Notably, the AFIP specialists specifically refuted 
his opinion when they stated that "the history of lack of 
known risk factors for the development of cholangiocarcinoma 
is not compelling evidence in support of claiming an 
association between exposure to herbicides and the 
development of cholangiocarcinoma, because such a history is 
only reported in a minority of cases."  The probative value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support [the] opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1993).  Additionally, it does not appear that Dr. 
A. B. G. had access to or reviewed the veteran's claims file.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion).

The Board notes that the July 2003 VHA opinion also has 
little probative value as it merely relied on the IOM's 
findings and did not complete an independent review of any 
other literature or studies.  Additionally, the opinion did 
not consider any of the veteran's risk factors for the 
disease and was not tailored to the facts of the veteran's 
case.

Accordingly, the Board finds that the opinions of Dr. 
A. B. G. and the July 2003 VHA specialist are of less 
probative value than the September 2008 AFIP opinion.  The 
September 2008 opinion is persuasive of a conclusion that the 
cause of the veteran's death was not related to his exposure 
to herbicides during Vietnam.

The preponderance of the evidence is against the appellant's 
claim.  In such a situation, the benefit of the doubt 
doctrine does not apply, and the claim must be denied. 


ORDER

Service connection for cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


